396 F.2d 500
Donald R. ARNOLD, Appellant,v.Ramsey CLARK et al., Appellees.
No. 25969.
United States Court of Appeals Fifth Circuit.
June 27, 1968.

Donald R. Arnold, pro se.
Theodore E. Smith, Asst. U. S. Atty., Atlanta, Ga., for appellees.
Before BROWN, Chief Judge, and RIVES and GODBOLD, Circuit Judges.
PER CURIAM:


1
Appellant's claim on appeal is that he did not receive credit for pre-sentence jail time. Since he received considerably less than the maximum term imposable he is not entitled to credit for pre-sentence time served. Bryans v. Blackwell, 387 F.2d 764 (5th Cir. 1967).


2
The appeal is dismissed.